DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in response to Applicant’s Response to Office Action (“Applicant’s Response”) filed on May 17, 2022. In Applicant’s Response, Claims 1 and 9 were amended and Claims 4-6 were canceled. Claims 1-3 and 7-20 remain pending with Claims 14-20 being previously withdrawn. Claims 1-3 and 7-13 are substantively addressed below.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the feature of “wherein the flexible conduit is movable relative to the rigid portion to selectively change an amount of the flexible conduit that overlaps the rigid portion” as recited in amended independent Claim 1. It is noted that the present figures only show the flexible conduit extending out of and away from a rigid portion.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-3 and 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, amended Claim 1 recites “wherein the flexible conduit is movable relative to the rigid portion to selectively change an amount of the flexible conduit that longitudinally overlaps the rigid portion.” The specification describes that the flexible conduit is “selectively extendable from the rigid portion” and that unnecessary length of flexible conduit “can be retracted through the rigid portion” (see specification at paras. 0028, 0031, 0034, 0039, 0041, 0043, 0045). However, the body of the specification does not describe changing an amount of the flexible conduit that longitudinally overlaps with the rigid portion, nor does it describe a scenario where the flexible conduit is retracted such that it is partially within the rigid portion (i.e., a distal tip of the flexible conduit is entirely within a length of the rigid portion) or completely withdrawn out of the rigid portion. Applicant’s Response on page 8, lines 3-5, also appears to imply that this claim limitation requires that the flexible conduit be movable such that the flexible conduit only partially overlaps or does not overlap at all with the rigid portion. These positions and interactions are not described in the specification. Furthermore, as noted in the drawings objection above, the figures do not show a state in which the flexible conduit is only partially within the rigid portion or completely withdrawn out of the rigid portion.
The dependent claims not specifically addressed above are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as being dependent upon a rejected base claim.
Claims 8, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, the claim recites “the RBS further comprising … a flexible conduit selectively disposed within the fuselage.” It is noted that independent Claim 1, which Claim 8 depends from, separately recites “a flexible conduit at least partially carried by the rigid portion.” It is unclear whether the “flexible conduit” recited in Claim 8 is intended to introduce a different flexible conduit than the one introduced in Claim 1, or if it is in reference to the same flexible conduit. For the purposes of examination, the flexible conduit in Claim 8 is interpreted as the same flexible conduit introduced in Claim 1.
Regarding Claim 9, the claim recites “the RBS comprising … a rigid portion movable relative to the fuselage and configured for selectively changing an amount of rigid portion disposed outside the fuselage.” It is noted that independent Claim 1, which Claim 9 depends from, separately recites an identical feature. It is unclear whether the “rigid portion” recited in Claim 9 is intended to introduce a different rigid portion than the one introduced in Claim 1, or if it is in reference to the same rigid portion. For the purposes of examination, the rigid portion in Claim 9 is interpreted as the same rigid portion in Claim 1.
Regarding Claim 11, the claim recites “changes a distance between an ordinance and the fuselage.” It is noted that independent Claim 1, which Claim 11 depends from, recites “at least one of supply fuel, an ordinance, and data.” It is unclear whether “an ordinance” in Claim 11 introduces an ordinance different from the ordinance recited in Claim 1, or if Claim 11 is intended to further limit Claims 1 and 10 such that the supply aircraft comprises the ordinance, and an ordinance rack is movable such that a distance between the ordinance and the fuselage of the supply aircraft is changed. For the purposes of examination, any ordinance movable relative to the fuselage with the ordinance rack is considered to meet the limitations of Claim 11.

Claims 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In particular, Claim 7 depends from canceled Claim 5 and therefore does not properly contain a reference to a claim previously set forth and does not further limit any preceding claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WIPO Publication No. WO 2020/084291 to Pitman (hereinafter “Pitman”). Pitman was previously cited in the Office Action dated May 6, 2022.
Regarding Claim 1, Pitman discloses an aerial resupply system (ARS) (an in-flight aircraft refueling system; see e.g., page 1, lines 5-6 and FIG. 1), comprising:
a supply aircraft (a fuel tanker aircraft; see e.g., page 7, line and 18-20 and FIG. 1), comprising:
at least one of supply fuel, an ordinance, and data (a fuel supply is carried by the fuel tanker aircraft; see e.g., page 7, lines 18-20 and FIG. 1);
a retractable boom system (RBS) configured for selective stowage within a fuselage of the supply aircraft and configured to supply at least one of supply fuel, the ordinance, and data to a location external to the fuselage (the fuel tanker aircraft includes a fuel hose assembly 100 coiled onto a motorized hose drum unit 50, the fuel hose assembly 100 being configured to supply fuel to a receiver aircraft; see e.g., page 11, lines 2-15 and FIG. 1);
a rigid portion movable relative to the fuselage and configured for selectively changing an amount of the rigid portion disposed outside the fuselage (the fuel hose assembly 100 includes a plurality of rigid segments 301-311 and additional rigid segments 501-503 that are configured to be extended outside of the fuel tanker aircraft; see e.g., page 11, lines 17-24, page 13, line 17 and FIGS. 2a-2c and 4a-4b); and
a flexible conduit at least partially carried by the rigid portion (the fuel hose assembly 100 includes a flexible tubular core 200 that is at least partially carried by the plurality of rigid segments 301-311 and the additional rigid segments 501-503; see e.g., page 7, line 22 to page 8, line 16, page 13, line 26 to page 14, line 5, and FIGS. 2a-2c and 4a-4b);
wherein the flexible conduit is movable relative to the rigid portion to selectively change an amount of the flexible conduit that longitudinally overlaps the rigid portion (the tubular core 200 is movable relative to the plurality of rigid segments 301-310 and the additional rigid segments 501-503; as the fuel hose assembly 100 is unspooled, the rigid segments 301-310 compress changing the amount of longitudinal overlap between the flexible conduit 200 and the rigid segments 301, and when the additional rigid segments 501-503 are slide over the flexible conduit 200, the overlap of all the rigid segments 301-310 and 501-503 over the flexible conduit 200 is different from the overlap provided by just the rigid segments 301-310 in the spooled state see e.g., page 9, lines 5-24, page 13, line 17 to page 14, line 5, and FIGS. 2a-2c and 4a-4b).
Regarding Claim 3, Pitman discloses wherein the RBS is selectively deployed from the fuselage via a rear of the fuselage (as shown in FIG. 1 in Pitman, the fuel hose assembly 100 is operable to be deployed from a rear portion of the fuel tanker aircraft).
Regarding Claim 7, as best interpreted, Pitman discloses wherein at least a portion of the flexible conduit is disposed within the rigid portion (at least a portion of the tubular core 200 is disposed within the plurality of rigid segments 301-311; see e.g., page 9, lines 5-24 and FIGS. 2a-2c).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pitman in view of U.S. Publication No. 2006/0202088 to Padan (hereinafter “Padan”). Padan was previously cited in the Office Action dated May 6, 2022. 
Regarding Claim 2, Pitman discloses that the RBS is selectively deployed from the fuselage via at least a rear of the fuselage (see e.g., FIG. 1 of Pitman). However, Pitman does not expressly disclose that the RBS is deployable from a top side of the fuselage. In the same field of endeavor, Padan discloses supplier aircrafts with assemblies that can be deployed out of the top or rear of the fuselage for resupplying a receiver aircraft (see e.g., FIGS. 6 and 7). 
Thus it would have been obvious to one skilled in the art at the time of filing to modify the supply aircraft and the RBS of Pitman to enable deployment from a top side of the fuselage for the predictable result of enabling the supply aircraft to support missions requiring a receiver aircraft to be resupplied from an underside of the receiver aircraft.
Regarding Claim 10, Pitman discloses that the RBS includes a fuel hose assembly 100 coiled onto a motorized hose drum unit 50, and the fuel hose assembly 100 is configured to supply fuel to a receiver aircraft (see e.g., Pitman at page 11, lines 2-15 and FIG. 1). Pitman does not describe the RBS as further comprising an ordinance rack. In the same field of endeavor, Padan discloses supplier aircrafts for resupplying a receiver aircraft with both ordinance and fuel (see e.g., Padan at paras. 0020 and 0055-0058 and FIGS. 2, 5, 6, and 7). Padan further discloses that each of assemblies 22, 72, 76, 82, 92 include an ordnance carrying cradle 19, 42 movable relative to the aircraft 10 to transfer ordinance to the receiver aircraft; see e.g., Padan at FIGS. 2, 4, 5, 6, 7 and 8). Additionally, as shown in FIGS. 5 and 6 of Padan, an ordinance assembly 19 is coupled to a distal end of either a telescopic probe assembly 72 or a boom assembly 76 that is extendable from a fuselage of the supplier aircraft 10 (see e.g., Padan at paras. 0054-0056).
Thus it would have been obvious to one skilled in the art at the time of filing to have modified the fuel hose assembly 100 of Pitman to further include an ordnance carrying cradle at a distal end, in light of the teachings of Padan, for the benefit of simultaneously refueling and resupplying ordinance to a receiver aircraft. 
Regarding Claim 11, as best interpreted, Pitman discloses that the fuel hose assembly 100 can be deploy away from the fuselage of the supplier aircraft (as shown in FIG. 1 in Pitman, the fuel hose assembly 100 is operable to be deployed from a rear portion of the fuel tanker aircraft). Similarly, Padan describes that the ordinance supply assembly 19 are operable to move from within the aircraft 10 to a location outside the aircraft 10 (see e.g., Padan at paras. 0046, 0049, 0050, 0053-0055, and 0057 and FIGS. 2 and 4-9).
Regarding Claim 12, Padan discloses wherein the ordinance supply rack comprises a rotatable ordinance rack arm (the ordnance carrying cradle 42 is rotatable relative to at least joint 44; see e.g., para. 0049 and FIG. 3).
Regarding Claim 13, Padan discloses wherein the ordinance supply rack comprises at least one of a four bar mechanism and a linear actuator (the ordnance carrying cradle 106 includes a four bar mechanism associated with the ordnance unit positioning bars 93 and the gripping arms 104', 104''; see e.g., para. 0060 and FIG 9).

Response to Arguments
Regarding the objection to the specification raised in the Non-Final Office Action dated May 6, 2022 (“Previous Office Action”), Applicant’s remarks and amendment to the specification (see page 7 of Applicant’s Response) have been fully considered and are persuasive. Accordingly, the objection to the specification raised in the Previous Office Action has been withdrawn.
Regarding the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, raised in the Previous Office Action, it is noted that Claim 4 has been canceled and the amended claims no longer recite a “substantially rigid portion” and there are no longer any antecedent basis issues relating to the use of “the rigid portion.” Accordingly, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, raised in the Previous Office Action has been withdrawn.
Regarding Applicant’s arguments (see pages 7-8 of Applicant’s Response) directed towards the rejections under 35 U.S.C. 102 and 103 based on Padan or Padan in view of Minovitch, the arguments have been considered and are persuasive. Accordingly, the rejection under 35 U.S.C. 102(a)(1) and (a)(2) based on Padan, and the rejection under 35 U.S.C. 103 based on Padan in view of Minovitch raised in the Previous Office Action have been withdrawn.
Regarding Applicant’s arguments directed towards the rejections under 35 U.S.C. 102 based on Pitman, the arguments have been fully considered but they are not persuasive. Independent Claim 1 was amended to recite “wherein the flexible conduit is movable relative to the rigid portion to selectively change an amount of the flexible conduit that longitudinally overlaps the rigid portion.” Applicant asserts on pages 7-8 that “Pitman fails to disclose that an amount of the longitudinal overlap between the rigid portion and the flexible conduit can be changed. While Pitman may disclose that the flexible conduit can move relative to the rigid segments 301-311, the conduit is captured within the rigid segments so that there is always overlap of the conduit within the entire length of each rigid segment.” Applicant’s arguments appear to suggest that the claim limitation requires the flexible conduit to be movable such that at least some portion of the rigid segments do not overlap with the flexible conduit. However, based on broadest reasonable interpretation, the claim only requires an amount of overlap between the rigid segments and the flexible conduit to change. As discussed above, Pitman discloses that the rigid segments 301-310 compress during operation, thereby changing the effective length of the rigid segments 301-310, and in turn an amount of overlap of the rigid segments 301-310 in relation to the flexible conduit 200 changes (see e.g., Pitman page 9, lines 5-24, page 13, line 17 to page 14, line 5, and FIGS. 2a-2c and 4a-4b). Pitman notes that additional rigid segments 501-503 are required to be slid on in order to cover the exposed end of the flexible conduit 200, indicating that the compression of the rigid segments 301-310 results in a change in an amount of overlap which results in portions of the flexible conduit 200 being exposed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2019/0092487 to Margetis discloses a system for refueling an aircraft from a watercraft including a rigid mast 101, a fuel hose 130 retractable into the rigid mast (see FIGS. 3, 6A-6B, 8, and 9).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.C.L./Examiner, Art Unit 3642                                                  
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642